19-1093-cv
     American Federation of Musicians v. Neshoma

 1

 2                                     In the
 3                United States Court of Appeals
 4                          For the Second Circuit
 5                                     ________
 6
 7                               AUGUST TERM, 2019
 8
 9                           ARGUED: FEBRUARY 13, 2020
10                           DECIDED: SEPTEMBER 3, 2020
11
12                                  No. 19-1093-cv
13
14    AMERICAN FEDERATION OF MUSICIANS AND EMPLOYERS’
15     PENSION FUND, BOARD OF TRUSTEES OF THE AMERICAN
16     FEDERATION OF MUSICIANS AND EMPLOYERS’ PENSION
17                             FUND,
18                           Plaintiffs-Appellees,
19 Va.
20          NESHOMA ORCHESTRA AND SINGERS, INC..
21                Defendant-Third-Party Plaintiff-Appellant,
22 Va.
23   ASSOCIATED MUSICIANS OF GREATER NEW YORK LOCAL 802,
24                         AFM, AFL-CIO,
25                    Third-Party Defendant-Appellee. 1
26
27                                     ________
28
29                  Appeal from the United States District Court
30                    for the Southern District of New York.
31
32                                     ________
33

        1   The Clerk of Court is directed to amend the caption as shown above.
     2                                                      No. 19-1093-cv

 1
 2
 3   Before: WINTER, WALKER, and CARNEY, Circuit Judges.
 4                              ________
 5
 6            This appeal presents the questions of (1) whether arbitration

 7   was properly initiated by defendant-appellant Neshoma Orchestra

 8   and Singers, Inc. (Neshoma) in response to a claim against it for $1.1

 9   million in withdrawal liability by the American Federation of

10   Musicians and Employers’ Pension Fund (Fund) and (2) whether

11   Neshoma’s third-party claim against its union was preempted by the

12   National Labor Relations Act (NLRA).

13            Neshoma contends that the district court erred in granting

14   summary judgment against it. Neshoma maintains (1) that it had

15   timely demanded arbitration pursuant to 29 U.S.C. § 1401(a)(1) and

16   (2) that any failure to timely demand was excused because the

17   arbitration rules of the American Arbitration Association (AAA)

18   imposed preconditions to arbitration that were not fair or equitable.

19   We conclude that the parties were bound by the Fund rules, which

20   required Neshoma to initiate arbitration with the AAA by filing a

21   formal request before the statutory deadline, and Neshoma failed to

22   do so.

23            We also conclude that the district court did not err in

24   dismissing Neshoma’s third-party complaint against the Union on
     3                                                      No. 19-1093-cv

 1   the pleadings as preempted by the NLRA. Accordingly, we affirm

 2   the district court’s judgment.

 3                                    ________
 4
 5                      Patricia McConnell (LEVY RATNER, P.C.), New
 6                      York, NY, for Plaintiffs-Appellees.

 7                      RAAB, STURM & GANCHROW, LLP (Ira A. Sturm, on
 8                      the brief), Fort Lee, NJ, for Defendant-Third-Party
 9                      Plaintiff-Appellant.

10                      LAW OFFICE OF HARVEY S. MARS, LLC (Harvey
11                      Steven Mars, on the brief), New York, NY, for Third-
12                      Party Defendant-Appellee.

13                                    ________
14
15         PER CURIAM :

16          This appeal presents the questions of (1) whether arbitration

17   was properly initiated by defendant-appellant Neshoma Orchestra

18   and Singers, Inc. (Neshoma) in response to this suit to recover $1.1

19   million in withdrawal liability by the American Federation of

20   Musicians and Employers’ Pension Fund (Fund) and (2) whether

21   Neshoma’s third-party claim against its union was preempted by the

22   National Labor Relations Act (NLRA).

23         Neshoma contends that the district court erred in granting

24   summary judgment against it. Neshoma maintains (1) that it had

25   timely demanded arbitration pursuant to 29 U.S.C. § 1401(a)(1) and

26   (2) that any failure to timely demand was excused because the
     4                                                              No. 19-1093-cv

 1   arbitration rules of the American Arbitration Association (AAA)

 2   imposed preconditions to arbitration that were not fair or equitable.

 3   We conclude that the parties were bound by the Fund rules, which

 4   required Neshoma to initiate arbitration with the AAA by filing a

 5   formal request before the statutory deadline, and Neshoma failed to

 6   do so.

 7            We also conclude that the district court did not err in

 8   dismissing Neshoma’s third-party complaint against the Union on

 9   the pleadings as preempted by the NLRA. Accordingly, we affirm

10   the district court’s judgment.

11                                   BACKGROUND

12            The Fund is a multiemployer pension benefit plan under the

13   Employee Retirement Income Security Act (ERISA). Neshoma, a

14   band represented by Associated Musicians of Greater New York

15   Local 802, AFM, AFL-CIO (Union), made pension contributions to the

16   Fund on behalf of Neshoma’s employees who were Union members.

17   The parties negotiated a collective bargaining agreement (CBA)

18   providing that “Neshoma agree[d] to be bound by the Agreement and

19   Declaration of Trust . . . which is incorporated by reference into this

20   Agreement.” 2 The Agreement and Declaration of Trust, which


              2Neshoma Orchestra and Singers, Inc. v. Am. Fed’n of Musicians and
     Employers’ Pension Fund, No. 17-cv-02640-JGK (S.D.N.Y. Dec. 8, 2017), ECF No. 38-
     5, at 6 art. V § 4.
     5                                                         No. 19-1093-cv

 1   governed the Fund, in turn, granted “[t]he Trustees . . . full authority

 2   to adopt rules and regulations governing the determination and

 3   payment of withdrawal liability, consistent with the statute and any

 4   governmental regulations promulgated under it”; it further

 5   provide[d] that “such rules and regulations adopted by the Trustees

 6   shall be binding on all Employers.” 3 The rules and regulations

 7   concerning withdrawal liability (the Fund rules) provide that “the

 8   employer may initiate a binding arbitration regarding the assessment

 9   by making a formal filing with the American Arbitration Association.” 4

10             As part of their CBA, the parties agreed that any arbitration

11   would be filed with and therefore governed by the AAA rules, which,

12   as relevant here, required Neshoma to send the AAA a $8,200 filing

13   fee in order to initiate arbitration. On July 31, 2009, the CBA between

14   Neshoma and the Union expired, however the terms of the agreement

15   remained in force until a new agreement would be reached. After

16   years of failed renewal negotiations, Neshoma stopped making

17   pension contributions in July 2012.

18               By letter dated August 27, 2015, the Fund notified Neshoma

19   that, as of June 8, 2013, Neshoma had effected a complete withdrawal

20   from the Fund and therefore was liable for withdrawal liability in the

21   amount of $1,111,124. The Fund demanded payment and informed

         3 Id., ECF No. 38-3, at 62 § 13.1.

         4   App’x 51 (emphasis added).
     6                                                     No. 19-1093-cv

 1   Neshoma of its right, under 29 U.S.C. § 1399(b)(2)(A), to request

 2   review of the assessment within 90 days.

 3             By a letter dated August 31, 2015, Neshoma disputed its

 4   withdrawal from the Fund and contended that the payment demand

 5   was excessive. Neshoma also argued that the Fund’s assessment of

 6   withdrawal liability should be rescinded under the “labor dispute”

 7   exception in 29 U.S.C. § 1398. Neshoma also “demand[ed]”

 8   commencement of arbitration proceedings. 5

 9             On September 21, 2015, the Fund responded to Neshoma,

10   stating that it considered Neshoma’s August 31, 2015 letter to be a

11   request for review under 29 U.S.C. § 1399(b)(2)(A).        The Fund

12   confirmed its determination that Neshoma had withdrawn from the

13   Fund and that the sought-after payment amount was correct. This

14   letter began a 60-day clock for Neshoma to initiate arbitration under

15   29 U.S.C. § 1401(a)(1)(A), which expired on November 20, 2015.

16             On January 11, 2016, Neshoma sent the AAA a request to

17   arbitrate the Fund’s assessment and a check for $275.00. By letter

18   dated March 2, 2016, the Fund informed Neshoma that it had not paid

19   the first two installment payments on the assessment (which came

20   due on October 26, 2015) and that if payment was not received within

21   60 days after receipt of the letter, Neshoma would be in default under

22   29 U.S.C. § 1399(c)(5) which triggered the Fund’s right to immediate

         5   App’x 62.
     7                                                       No. 19-1093-cv

 1   payment. Neshoma has never made any payments. On April 12, 2017,

 2   the Fund brought this action to collect the withdrawal liability

 3   amount.

 4         Meanwhile, Neshoma and the Union were in the process of

 5   negotiating a successor CBA to the one that expired on July 31, 2009.

 6   Neshoma filed a third-party complaint against the Union, alleging

 7   that during a negotiation held on October 7, 2015, the Union’s

 8   counsel, Harvey Mars, promised that if Neshoma entered into a new

 9   CBA, the Union would ensure that the Fund would expunge the

10   claimed withdrawal liability assessment. Neshoma argued that, in

11   reliance on this promise, it executed the proposed successor CBA, but

12   that the Union did not honor this promise.

13         On May 23, 2018, the district court granted the Fund partial

14   summary judgment in the full amount, holding that Neshoma had

15   failed to timely initiate arbitration, fixing the amount of withdrawal

16   liability and precluding Neshoma’s ability to challenge it. The district

17   court also dismissed the amended third-party complaint against the

18   Union, finding that Neshoma’s claim was preempted by the NLRA.


19                                DISCUSSION

20         On appeal, Neshoma argues that it did, in fact, comply with

21   “the statutory and regulatory requirements for commencing an

22   ERISA arbitration to contest the assessment,” and, in the alternative,

23   because the AAA’s arbitration procedures were not “fair and
     8                                                                    No. 19-1093-cv

 1   equitable,” Neshoma was not required to timely invoke arbitration. 6

 2   Neshoma also argues that the NLRA does not apply to its third-party

 3   action against the Union, which therefore should not have been

 4   dismissed as preempted.

 5             Our standard of review for both motions to dismiss and

 6   motions for summary judgment is de novo. 7

 7             I. Whether Neshoma Properly Initiated Arbitration

 8             ERISA provides that “[a]ny dispute between an employer and

 9   the plan sponsor of a multiemployer plan concerning a determination

10   [of withdrawal liability] made under sections 1381 through 1399 of

11   this title shall be resolved through arbitration.” 8 This Circuit has held

12   that “[d]isputes over withdrawal liability determinations are to be

13   resolved by arbitration, as provided in 29 U.S.C. § 1401(a)(1).” 9 ERISA

14   provides that, after receiving a pension fund’s notice of withdrawal-

15   liability assessment and demand for payment, an employer has 90




         6   Appellant’s Br. at 17, 19.
         7 Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003)
     (citing Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002) (motion
     to dismiss); Mario v. P & C Food Markets, Inc., 313 F.3d 758, 763 (2d Cir. 2002)
     (summary judgment)).
         8   29 U.S.C. § 1401(a)(1).
         9   ILGWU Nat. Ret. Fund v. Levy Bros. Frocks, 846 F.2d 879, 881 (2d Cir. 1988).
     9                                                                No. 19-1093-cv

 1   days to ask the fund to review the assessment and schedule of

 2   payments. 10

 3             Following this request for review, ERISA sets forth a schedule

 4   for an employer to initiate 11 arbitration to challenge the withdrawal

 5   liability assessment as follows:

 6                 Any dispute between an employer and the plan

 7                 sponsor of a multiemployer plan concerning the

 8                 determination made under sections 1381 through

 9                 1399 of this title shall be resolved through arbitration.

10                 Either party may initiate the arbitration proceedings

11                 within a 60-day period after the earlier of:

12                     (A)      the date of notification to the employer

13                           under section 1399(b)(2)(B) of this title, or

14                     (B)     120 days after the date of the employer’s

15                           request under section 1399(b)(2)(A) of this title.




         10   29 U.S.C. § 1399(b)(2)(A).

          In support of its position, Neshoma also points to 29 C.F.R. § 4221.3, a
         11

     Labor Department regulation interpreting ERISA. We do not view this
     regulation as relevant here. Although it generally discusses the initiation
     of arbitration, it does not define “initiation,” and it therefore does not
     advance the analysis.
     10                                                              No. 19-1093-cv

 1              The parties may jointly initiate arbitration within the 180-

 2              day period after the date of the plan sponsor’s demand

 3              under section 1399(b)(1) of this title. 12

 4              In the event arbitration is not initiated, the withdrawal liability

 5   becomes “due and owing” as set forth in the plan sponsor’s payment

 6   schedule and the plan sponsor may bring a collection action in

 7   court. 13       Moreover, this Circuit has held that we will not

 8   “disregard the clear language of the statute in order to relieve the

 9   Company of the consequences of its failure to meet the time

10   limitations imposed by the Act.” 14 “Congress intended that disputes

11   over withdrawal liability would be resolved quickly, and established

12   a procedural bar for employers who fail to arbitrate disputes over

13   withdrawal liability in a timely manner.” 15

14              Neshoma first contends that its August 31, 2015 letter was

15   sufficient to initiate arbitration and, thus, the district court lacked

16   jurisdiction.         In the alternative, Neshoma argues that the AAA




          12   29 U.S.C. § 1401(a)(1).
          13See Div. 1181 Amalgamated Transit Union-New York Employees’ Pension
     Fund v. Logan Transp. Sys., Inc., 293 F. Supp. 3d 336, 346 (E.D.N.Y. 2018)
     (citation omitted).

          New York State Teamsters Conference Pension & Ret. Fund v. McNicholas
          14

     Transp. Co., 848 F.2d 20, 23–24 (2d Cir. 1988).
          15   ILGWU Nat. Ret. Fund, 846 F.2d at 887 (citing 29 U.S.C. § 1401(b)(1)).
     11                                                             No. 19-1093-cv

 1   procedures are not fair nor equitable and, therefore, are

 2   unenforceable. These arguments are without merit.

 3             In that letter, the relevant language stated:

 4             Should the Pension Fund not withdraw its demand for

 5             payment of withdrawal liability based upon the labor

 6             dispute exception, please consider this letter as a demand

 7             for arbitration as to the issue of liability and the calculation

 8             of liability. Please provide me with the procedures for the

 9             actual arbitration as I have been unable to locate same. 16

10   We easily conclude that Neshoma failed to timely initiate

11   arbitration.

12              First, the agreed-upon rules in the pension agreement between

13   the parties require that any arbitration demand must be filed with the

14   AAA, which Neshoma did not do until January 2016, nearly two

15   months after the November statutory deadline. Furthermore, it is

16   undisputed that Neshoma was aware of this requirement the

17   previous September. The Fund had attached a copy of the rules to its

18   September 21, 2015 letter which expressly stated that the “Fund’s

19   rules require use of the American Arbitration Association and specify

20   that arbitration may be initiated only by a formal filing with the

21   AAA.” 17

          16   App’x 62.
          17   App’x 66.
     12                                                                 No. 19-1093-cv

 1             Neshoma cites numerous cases to press its argument that its

 2   August 31, 2015 letter met the “minimal requirements” of an

 3   arbitration demand. 18 All of the cases are inapposite, however, and

 4   further undermine Neshoma’s contention. Unlike Neshoma, the

 5   party seeking arbitration in those cases did not initially agree to be

 6   bound by the Fund rules, which specify that the demand for

 7   arbitration be sent to the AAA. In fact, the cases make clear that, while

 8   29 U.S.C. § 1401(a)(1) does not require parties to initiate arbitration

 9   pursuant to the AAA rules, courts will find that the parties failed to

10   initiate arbitration “where the trust funds’ rules specifically required

11   the employer to initiate arbitration pursuant to AAA rules.” 19

12   Neshoma does not address the critical distinction between parties

13   who have initially agreed to initiate arbitration by “making a formal

14   filing” with the AAA and those who have not. 20 If an employer has

           See Div. 1181 Amalgamated Transit Union-New York Employees Pension Fund,
          18

     293 F. Supp. 3d 336; Operating Eng'rs' Pension Tr. Fund v. Fife Rock Prods. Co., No.
     C 10-697 SI, 2011 U.S. Dist. LEXIS 9045, 2011 WL 227665 (N.D. Cal. Jan. 24, 2011);
     Teamsters-Employers Local 945 Pension Fund v. Waste Mgmt. of N.J., Inc., Civil No. 11-
     902 (FSH), 2011 U.S. Dist. LEXIS 59090, 2011 WL 2173854 (D.N.J. June 2, 2011).
          19Operating Eng’rs' Pension Tr. Fund, 2011 WL 227665, at *5; see also Div. 1181
     Amalgamated Transit Union-New York Employees Pension Fund, 293 F. Supp. 3d at
     351 (finding that employers had, in fact, timely filed a demand for arbitration with
     the AAA).

           App’x 51. Neshoma also devotes a large portion of its brief to argue
          20

     that “Once Neshoma Demanded Arbitration the Court Was Stripped of
     Jurisdiction.” Appellant’s Br. at 27. Neshoma’s argument is based on its
     false claim that the “Lower Court accepted that Neshoma, by letter dated
     August 31, 2015, demanded arbitration.” Id. at 29. Judge Koeltl did no such
     13                                                          No. 19-1093-cv

 1   committed by contract to use a certain procedure to initiate

 2   arbitration, then it must follow that procedure or suffer the

 3   consequences.

 4             In the alternative, Neshoma argues that the $8,200 fee was

 5   unfair and inequitable and therefore excused its untimely demand

 6   for arbitration. The district court rightly noted that any defects in the

 7   procedures or the “AAA fee does not excuse Neshoma’s failure to file

 8   a timely demand for arbitration together with a payment of whatever

 9   portion of the fee it could afford.” 21 Had Neshoma timely filed with

10   the AAA and submitted its filing with a lower payment amount, this

11   issue would be properly before us.

12             In sum, we conclude that, in the ERISA context, the parties

13   must comply with the arbitration rules specified in their agreement.

14   Here, Neshoma failed to comply with its obligations under the

15   agreed-upon Fund rules to timely initiate arbitration. We, therefore,

16   AFFIRM.

17             II.   Neshoma’s Third Party Complaint Against the Union

18             Neshoma     argues     that   the    Union    made      material

19   misrepresentations      during    collective   bargaining    negotiations.


     thing. We do not address this argument because the district court did not
     err in finding that Neshoma had not appropriately demanded arbitration.
           Am. Fed'n of Musicians & Employers' Pension Fund v. Neshoma Orchestra
          21

     & Singers, Inc., No. 17-CV-2640 (JGK), 2018 WL 2341551, at *6 (S.D.N.Y. May
     23, 2018).
     14                                                        No. 19-1093-cv

 1   Specifically, Neshoma alleges that the Union’s counsel stated that the

 2   withdrawal liability assessment would “go away” if Neshoma agreed

 3   to the terms of the new collective bargaining agreement with the

 4   Union. 22 Neshoma argues that the district court erred in granting the

 5   Union’s motion to dismiss on the basis that, because the claim was

 6   preempted by the NLRA, the district court lacked subject matter

 7   jurisdiction. 23 Neshoma contends that the NLRA does not apply to its

 8   complaint against the Union and, therefore, the district court erred in

 9   granting the Union’s motion to dismiss.

10              Neshoma argues that because this matter does not involve

11   “wages, hours, and other conditions of employment” the NLRA does

12   not preempt the dispute. Neshoma also argues that the NLRA does

13   not apply because the agreement at issue is not covered by the NLRA.

14   Both arguments are unavailing.

15              Section 8 of the NLRA describes the “unfair labor practices”

16   over which the National Labor Relations Board (NLRB) has

17   jurisdiction. These include violations of the obligation to “bargain

18   collectively,” 24 which it defines as follows:




          22   App’x 35 ¶¶ 78-80.

           We refer to Neshoma’s state law claims as a single claim because they
          23

     are all premised on the same allegedly bad-faith promise by the Union.
          24   29 U.S.C. § 158(b)(3).
     15                                                                 No. 19-1093-cv

 1             to bargain collectively is the performance of the mutual

 2             obligation of the employer and the representative of the

 3             employees to meet at reasonable times and confer in good

 4             faith with respect to wages, hours, and other terms and

 5             conditions of employment, or the negotiation of an

 6             agreement, or any question arising thereunder, and the

 7             execution of a written contract incorporating any

 8             agreement reached if requested by either party . . . . 25

 9              First, Neshoma ignores the context in which the alleged

10   fraudulent statements were made: during the course of collective

11   bargaining and under the mandate that the parties bargain in good

12   faith. Collective bargaining agreements specify the working

13   conditions of employees and the NLRB has routinely recognized

14   unfair labor practices for bad-faith bargaining during collective

15   bargaining negotiations. 26 Assuming the allegations are true, as we

16   are required to do on a motion to dismiss, the Union made deliberate

17   misrepresentations (e.g., “[e]verything will go away” 27) regarding the

18   withdrawal liability provided Neshoma signed the renewal

19   agreement, this would certainly indicate bad-faith bargaining in

20   violation of 29 U.S.C. § 158(b)(3), (d).


          25 Id. § 158(d) (emphasis added).
          26   See, e.g., Avila Grp., Inc., 218 N.L.R.B. 633, 634 (1975).
          27   App’x 35 ¶ 79.
     16                                                                     No. 19-1093-cv

 1             Therefore, we agree with the district court that Neshoma’s

 2   claim that “the Union made a bad faith promise – namely, a promise

 3   to ensure that the assessment of withdrawal liability against Neshoma

 4   would be rescinded – in order to induce Neshoma to sign a renewal

 5   agreement . . . is identical to one that could have been presented to the

 6   NLRB.” 28 The alleged misconduct, at a minimum, fell within the

 7   ambit of Section 8 of the NLRA and thus was preempted. 29 Therefore,

 8   the district court lacked subject matter jurisdiction over Neshoma’s

 9   claim, which grew out of an allegedly bad-faith promise made during

10   collective bargaining. 30 The NLRA gives the NLRB exclusive

11   jurisdiction over such a claim.


           Am. Fed'n of Musicians & Employers' Pension Fund v. Neshoma Orchestra
          28

     & Singers, Inc., No. 17-CV-2640 (JGK), 2018 WL 2338764, at *3-4 (S.D.N.Y.
     May 23, 2018), appeal withdrawn sub nom. Neshoma Orchestra & Singers, Inc.
     v. Associated Musicians of Greater New York Local 802, AFM, AFL-CIO, No. 18-
     1884, 2018 WL 4627066 (2d Cir. Aug. 21, 2018).
          29See San Diego Bldg. Trades Council, Millmen's Union, Local 2020 v.
     Garmon, 359 U.S. 236, 245 (1959) (“When an activity is arguably subject to s
     7 or s 8 of the Act, the States as well as the federal courts must defer to the
     exclusive competence of the National Labor Relations Board if the danger
     of state interference with national policy is to be averted.”).
          30See, e.g., Talbot v. Robert Matthews Distrib. Co., 961 F.2d 654, 661 (7th Cir. 1992)
     (“The plaintiffs' common law fraud and misrepresentation claim against the
     defendants is identical to a claim which could have been pursued before the
     NLRB.”); Parker v. Connors Steel Co., 855 F.2d 1510, 1516–17 (11th Cir. 1988) (noting
     that plaintiffs “raise[d] claims that are in substance allegations that the Company
     breached its duty to bargain in good faith in negotiating the concessions”); Serrano
     v. Jones & Laughlin Steel Co., 790 F.2d 1279, 1286 (6th Cir. 1986) (“No matter how it
     is stated, the gravamen of the three fraud charges is that J & L did not bargain in
     good faith in obtaining concessions from the Union in the July agreement.”).
     17                                                              No. 19-1093-cv

 1               Neshoma’s second argument is that the Union did not

 2   represent a majority of the employees at the time of the negotiations

 3   and, thus, any negotiations could not amount to collective bargaining

 4   subject to the NLRA. The district court correctly rejected this

 5   argument.

 6               An April 2014 agreement signed by Neshoma and the Union

 7   recognized the Union as the sole and exclusive bargaining

 8   representative for all musicians employed by Neshoma. This written

 9   acknowledgement was sufficient evidence that the Union enjoyed

10   status as the exclusive bargaining agent. 31 Further, the district court

11   rightly noted that the April 2014 agreement refers to the former

12   agreement between the parties as a “collective bargaining agreement”

13   and, accordingly, there is a “rebuttable presumption of majority

14   status ‘[a]t the end of the certification year or upon expiration of the

15   collective-bargaining agreement.’” 32 On appeal, Neshoma does not

16   point to any evidence to support its contention that the Union was not

17   the exclusive bargaining agent. Thus, we easily conclude that the

18   district court did not err in holding that the NLRA applied to the




           31   Am. Fed'n of Musicians & Employers' Pension Fund, 2018 WL 2338764, at
     *4.
Id. (quoting Auciello Iron Works, Inc. v. N.L.R.B., 517 U.S. 781, 786
           32

     (1996)).
    18                                                     No. 19-1093-cv

1   claim in the third party-complaint and that the claim was, therefore,

2   preempted.

3          In sum, we hold that the district court did not err in its well-

4   reasoned opinions. Neshoma did not timely demand arbitration and

5   the NLRA preempts its claim that the Union bargained in bad faith.

6   Accordingly, we AFFIRM.


7                               CONCLUSION

8          For the reasons stated above, we AFFIRM the judgment of the

9   district court.